           Case 7:20-cv-10931-KMK Document 9 Filed 03/02/21 Page 1 of 2
Sheehan & Associates, P.C.                       60 Cuttermill Road, Suite 409, Great Neck NY 11021-3104
spencer@spencersheehan.com                                      tel. (516) 268-7080   fax (516) 234-7800


                                                                        March 2, 2021
District Judge Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas St
White Plains, NY 10601
                                                           Re: 7:20-cv-10931-KMK
                                                               Galinsky v. King’s Hawaiian LLC
Dear District Judge Karas:

        This office represents the plaintiff. On Tuesday, February 23, 2021, ECF No. 8, defendant
served and filed a letter seeking a pre-motion conference to dismiss plaintiff’s complaint pursuant
to Fed. R. Civ. P. 12(b)(1)-(2), (6). In accordance with your Honor’s Individual Rules of Practice,
Rule II(A) (“Individual Rules”), plaintiff is required to serve and file a letter response within seven
days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant's notice of motion to dismiss timely service under Rule 12 if served within the time
required by the Rule, plaintiff will "amend its pleading once as a matter of course" within 21 days
"after service of [defendant's] motion under Rule 12(b)." Fed. R. Civ. P. 15(a)(1)(B); Solis v.
McAleenan, No. 19-cv-5383 (S.D.N.Y. Dec. 5, 2019) ("Under Rule 15(a)(1)(B), a plaintiff has 21
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course."); Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y.
Sept. 30, 2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622
(E.D.N.Y. Jan. 6, 2014), *2 (noting that a plaintiff's amendment as of right in response to
defendant's pre-motion letter seeking dismissal "allow[s] for the more efficient use of the Court's
time and resources because the Court need only meet with the Parties once…and the need for the
motion may be obviated if the amended pleading deals with Defendants' concerns.").

       Plaintiff intends to file an amended complaint on or before Tuesday, March 16, 2021, 21
days after defendant's pre-motion letter to dismiss was served. Fed. R. Civ. P. 6(a)(1)(A)
(excluding "the day of the event that triggers the period"); Fed. R. Civ. P. 15(a)(1)(B). Plaintiff
expects to address the issues raised in defendant’s letter. Thank you.

                                                               Respectfully submitted,

                                                                 /s/Spencer Sheehan
          Case 7:20-cv-10931-KMK Document 9 Filed 03/02/21 Page 2 of 2




                                       Certificate of Service

I certify that on March 2, 2021, I served and/or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                    CM/ECF            First-Class         Email             Fax
                                                         Mail
 Defendant’s Counsel                    ☒                  ☐                ☐               ☐
 Plaintiff’s Counsel                    ☒                  ☐                ☐               ☐
 Courtesy Copy to Court                 ☐                  ☐                ☐               ☐


                                                          /s/ Spencer Sheehan
